BINDER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-300-CR





WILLIE RAY BINDER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On July 30, 2003, appellant Willie Ray Binder filed a notice of appeal from the trial court’s order denying his pro se motion to review trial and appellate records for preparation of an article 11.07 petition for writ of habeas corpus. 
 Tex. Code Crim. Proc. Ann.
 art. 11.07 (Vernon Supp. 2003).  The trial court’s certification of appeal indicates that appellant has had a “complete direct appeal.”  
See
 
Tex. R. App. P.
 25.2(d).

On August 15, 2003, this court sent appellant a letter explaining our concern that we lacked jurisdiction over his appeal and informing him that the appeal would be dismissed for want of jurisdiction unless he or any party desiring to continue the appeal filed, on or before August 25, 2003, a response showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 44.3.  We received no response.

This court has no jurisdiction over an appeal from the trial court’s denial of a motion for a free record that is not filed in conjunction with the direct appeal of the underlying case.  
Everett v. State
, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.).  Thus, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: October 23, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.